Citation Nr: 1545674	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  06-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional lumbar spine disability claimed to be the result of VA surgical treatment. 

2.  Entitlement to an evaluation for the residuals of a tympanoplasty in excess of 30 percent. 

3.  Entitlement to an evaluation for otitis media in excess of 10 percent. 

4.  Entitlement to an increased (compensable) evaluation for left ear hearing loss. 

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to July 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2005 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2007.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was previously before the Board in May 2008, December 2009, and April 2014 at which time it was remanded for further development.  In pertinent part, the Board notes that during the August 2007 hearing, the Veteran provided testimony that related to his 38 U.S.C.A. § 1151 claim, as well as his increased rating claims even though he had not yet perfected his appeal as to the increased rating claims.  In October 2007, the Veteran perfected his appeal as to the three increased rating issues plus the SMC issue; the claims file was subsequently transferred to the Board.  In his October 2007 substantive appeal, he requested a hearing on those issues; he indicated in an April 2008 written statement that he wanted a Travel Board hearing as to those issues.  This case was subsequently remanded, in part, to comply with and/or clarify the Veteran's hearing request.  By an August 2015 statement, the Veteran waived his right to additional hearing; i.e., he withdrew his additional hearing request.

All other development directed by the prior remand directives appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the Veteran's tympanoplasty, otitis media, left ear hearing loss, and SMC claims.  Consequently, these issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed additional lumbar spine disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional lumbar spine disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice regarding his 38 U.S.C.A. § 1151 claim via a letter dated in January 2005, which is clearly prior to the April 2005 rating decision that initially adjudicated this claim.  He was also sent additional notification via letters dated in June 2008, May 2014, July 2014, and February 2015; followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his 38 U.S.C.A. § 1151 claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his 38 U.S.C.A. § 1151 claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the 38 U.S.C.A. § 1151 claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2007 Board hearing. 

The Board acknowledges, as detailed in prior remands and a recent May 2014 Formal Finding memorandum, that complete original medical records from Ann Arbor and Battle Creek VA Medical Centers (MCs) were unavailable for review.  The record reflects the Veteran has been informed of this deficiency as required by 38 C.F.R. § 3.159(e).  Moreover, the Board acknowledges that this situation is analogous to circumstances in which service records have been destroyed or are otherwise unavailable.  The Court has held that, in such circumstances, VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates he has additional back disability due to VA treatment, and/or that there was fault on the part of VA in providing such treatment.


The Board further notes the Veteran was accorded a VA medical examination in April 2009 that addressed the merits of his 38 U.S.C.A. § 1151 claim.  An additional medical opinion was subsequently promulgated by a VA examiner in December 2014.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Although the Board previously determined that the April 2009 VA examination was inadequate because it did not address the issue of negligence, this deficiency has been corrected by the more recent December 2014 opinion.  No prejudice is demonstrated with respect to the December 2014 opinion, nor is there competent medical evidence which explicitly refutes the opinions expressed.  Accordingly, the Board finds that this development is adequate for resolution of this case.  

In view of the foregoing the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned August 2007 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's 38 U.S.C.A. § 1151 claim, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  The Board also reiterates that it has determined the Veteran received adequate notice on this matter.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2007 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

The Veteran essentially contends that he developed additional lumbar spine disability claimed as due to surgery performed at a VA facility.  He contends that said additional disability was caused by/related to that surgery.  

The Board has previously noted that the exact date of the purported VA back surgery is not clear from the record, but there are references to such a procedure having occurred in the mid to late 1980s.  For example, a September 2006 VA treatment note indicates surgery that occurred 22 years prior - 1984.  A June 2004 VA treatment note refers to back surgery that occurred 15 years before - 1989.  An undated VA Form 10-1415 (Problem List) includes notations referring to a diagnosis of lumbar stenosis in August 1989, and a diagnosis of L4-5 radiculopathy in August 1989.

The Board also notes that the Veteran is competent, as a lay person, to describe having undergone such surgery.  However, he has provided inconsistent dates and locations for this procedure.  For example, he indicated in his claim that he underwent spine surgery at the VA Medical Center in Little Rock, Arkansas, in 1990.  Subsequently, in his testimony at the August 2007 hearing, the Veteran indicated that the treatment was rendered at the old McClellan VA Hospital in Little Rock, Arkansas, in 1986.  See Transcript pp. 5-6, 12.  The April 2009 VA examination noted he reported the surgery occurred in 1982 in Ann Arbor  Therefore, it appears the Veteran is not a fully reliable historian as to this procedure.

The Board also reiterates, as noted above, that VA medical records for the pertinent period are incomplete and unavailable.

In view of the foregoing, the Board finds, for the purposes of this case, that the Veteran did undergo back surgery at a VA medical facility sometime in the 1980s, at least.  However, the Board further finds that the Board finds that competent medical evidence is required to resolve this matter given the lack of actual medical records from this procedure, the finding the Veteran is not a fully reliable historian of said procedure, and the fact the record confirms he had a long-standing back disability prior to and was the purpose of said procedure,.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

As noted above, the Veteran underwent a VA examination regarding this claim in April 2009.  However, that VA examiner stated that "[n]o records are available therefore I cannot comment regarding negligence although from this patient's oral history he simply did not improve following surgery and subsequently got worse as sometimes happens with progressive degenerative changes in the lumbar spine."  As already noted, the Board previously found this opinion to be inadequate because the examiner did not render an opinion regarding the question of negligence.  Nevertheless, the examiner's opinion does appear to indicate no additional disability developed as a result of the purported VA back surgery.

The more recent December 2014 VA examiner's opinion stated that there was "No Factual Association" that the Veteran, in his course of treatment in VA facilities, received treatment that in any way was careless, negligent, lacking in proper skill or reflective of error in judgment or similar instance of fault on the part of VA in furnishing the hospital care, medical surgical treatment or examination.  It should also be noted that there was no lumbar spine pathology as the result of an event not reasonably foreseeable.  The course of lumbar spine surgery that the Veteran received at the VA was not in any way related to the development of any additional lumbar spine pathology nor was it untimely or inadequate. The course of treatment at the VA received by the Veteran was in no manner related to the cause of the Veteran's additional claim for lumbar spine disability.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already determined the December 2014 VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's history from review of the VA claims folder.  As detailed above, the VA examiner's opinion was not expressed in speculative or equivocal language.  Moreover, the examiner supported the opinion with stated rationale that referenced the documented medical evidence of record, and which acknowledged that such back surgery occurred.  Further, the Board reiterates that no competent medical evidence is of record which explicitly refutes the December 2014 VA examiner's opinion.  Therefore, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the adjudication of the instant case.

In view of the foregoing, the Board concludes that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed additional lumbar spine disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment; or an event not reasonably foreseeable.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional back disability must be denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional lumbar spine disability claimed to be the result of VA surgical treatment is denied.


REMAND

The Board notes the Veteran was previously accorded VA examinations regarding his tympanoplasty, otitis media, left ear hearing loss, and SMC claims; with the most recent being in April 2009.  However, since that time the evidence of record intimates that his service-connected disabilities may have increased in severity, which would affect both the assigned ratings and whether he satisfies the criteria for SMC for aid and attendance.

When the record indicates the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, and although the Board regrets the additional delay, these claims must be remanded for new examinations to determine the current nature and severity of these service-connected disabilities; as well as the Veteran's entitlement to SMC based upon the need for regular aid and attendance.   See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected tympanoplasty, otitis media, left ear hearing loss since March 2015.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his tympanoplasty, otitis media, and left ear hearing loss symptoms; as well as the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected tympanoplasty, otitis media, and left ear hearing loss.  The claims folder should be made available to the examiner for review before the examination.

4.  The Veteran should also be accorded an examination to address his claim of entitlement to SMC based upon the need for regular aid and attendance of another person.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should address whether the any of the following are present in the Veteran's case: inability to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances, which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances that normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


